Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of this 23rd day of December, 2014 (the “Effective Date”), by and between Tronox
LLC, a Delaware limited liability company (together with its successors and
assigns, the “Company”), and John D. Romano, an individual (the “Executive”).

WHEREAS, the Executive is currently employed as a Senior Vice President of the
Company’s ultimate parent company; and

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. Amended and Restated Employment Agreement. As of the Effective Date on the
terms and conditions set forth in this Agreement, the Company agrees to continue
to employ the Executive and the Executive agrees to continue to be employed by
the Company for the Employment Period set forth in Section 2 and in the
positions and with the duties set forth in Section 3. Terms used herein with
initial capitalization not otherwise defined are defined in Section 25.

2. Term. The term of employment under this Agreement shall commence on the
Effective Date and continue until the third (3rd) anniversary of the Effective
Date (“Term”). Commencing on the third (3rd) anniversary of the Effective Date
and each anniversary thereof, the Term shall automatically be extended by twelve
(12) months unless either party has provided written notice to the other at
least ninety (90) days before the end of the Term of its or his desire to not so
extend the Term. The period of time between the Effective Date and the
termination of the Executive’s employment hereunder shall be referred to as the
“Employment Period.” Notwithstanding the foregoing, the Executive’s employment
hereunder may be earlier terminated in accordance with Section 9 hereof, subject
to Section 10 hereof.

3. Position and Duties. During the Employment Period, the Executive shall serve
as a Senior Vice President and chief commercial officer of the Company’s
ultimate parent company. In such capacity, the Executive shall have the duties,
responsibilities and authorities customarily associated with the position of
Senior Vice President in a company the size and nature of the Company’s ultimate
parent company. The Executive shall devote the Executive’s reasonable best
efforts and full business time to the performance of the Executive’s duties
hereunder and the advancement of the business and affairs of the Company and
shall be subject to, and shall comply in all material respects with, the
policies of the Company and the Company’s ultimate parent company applicable to
the Executive; provided that the Executive shall be entitled (i) to serve on the
corporate, civic or charitable boards or committees on which the Executive is
serving as of the Effective Date and has notified the Board of in writing,
(ii) to



--------------------------------------------------------------------------------

serve as a member of the board of directors of a reasonable number of other
companies, subject to the advance approval of the Board of Directors of the
Company (the “Board”), (iii) to serve on civic, charitable, educational.
religious, public interest or public service boards, and (iv) to manage the
Executive’s personal and family investments, in each case, to the extent such
activities do not materially interfere with the performance of the Executive’s
duties and responsibilities hereunder.

4. Place of Performance. During the Employment Period, the Executive shall be
based primarily at the Company’s offices in Oklahoma City, Oklahoma or such
other Company location as reasonably required by the Executive’s duties to the
Company.

5. Compensation and Benefits; Equity Awards.

(a) Base Salary. During the Employment Period, the Company shall pay to the
Executive a base salary (the “Base Salary”) at the rate of no less than $
498,623 per calendar year, less applicable deductions. The Base Salary shall be
reviewed for increase by the Board no less frequently than annually and shall be
increased in the discretion of the Board and any such adjusted Base Salary shall
constitute the “Base Salary” for purposes of this Agreement. The Base Salary
shall be paid in substantially equal installments in accordance with the
Company’s regular payroll procedures.

(b) Annual Bonus. During the Employment Period, the Executive shall be paid an
annual cash performance bonus (an “Annual Bonus”) under the Company’s annual
bonus plan (as in effect from time to time for senior executives) in respect of
each fiscal year that ends during the Employment Period, to the extent earned
based on performance against performance criteria. The performance criteria for
any particular fiscal year shall be determined by the Compensation Committee of
the Board (the “Committee”), in good faith, after consultation with the
Company’s Chief Executive Officer, no later than sixty (60) days after the
commencement of the relevant bonus period. The Executive’s annual bonus
opportunity shall be no less than 70% of the Executive’s Base Salary as of the
beginning of the applicable performance period (the “Target Bonus”), if target
levels of performance for that year are achieved, up to a maximum of 140% of the
Executive’s Base Salary. The Executive’s Annual Bonus for a bonus period shall
be determined by the Committee after the end of the applicable bonus period and
shall be paid to the Executive when annual bonuses for that year are paid to
other senior executives of the Company generally, but in no event later than
March 15 of the year following the year to which such Annual Bonus relates.

(c) Equity Awards. In addition to any award provided to the Executive hereunder
or under any other Company plan, during the Employment Period, the Executive
shall be eligible to receive a grant of an equity-based award (the “Annual
Equity Award”) under the Tronox Limited Management Equity Incentive Plan (or
successor plan). The terms and conditions applicable to any Annual Equity Award
shall be determined by the Committee in accordance with the Company’s applicable
long-term incentive plan.

(d) Vacation; Benefits. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the applicable policies of the
Company, which shall be accrued and used in accordance with such policies.
During the Employment Period, the



--------------------------------------------------------------------------------

Executive shall be entitled to the same perquisites the Executive was entitled
to receive prior to the Effective Date and shall be eligible to participate in
such medical, dental and life insurance, retirement and other plans as the
Company may have or establish from time to time on terms and conditions
applicable to other senior executives of the Company generally. The foregoing,
however, shall not be construed to require the Company to establish any such
plans or to prevent the modification or termination of such plans once
established.

6. Expenses. The Company shall reimburse the Executive promptly for all expenses
reasonably incurred by the Executive in the performance of his duties in
accordance with policies which may be adopted from time to time by the Company
following presentation by the Executive of an itemized account, including
reasonable substantiation, of such expenses.

7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The Company
and the Executive acknowledge and agree that during the Executive’s employment
with the Company, the Executive will have access to and may assist in developing
Confidential Information and will occupy a position of trust and confidence with
respect to the affairs and business of the Company and the Company Affiliates.
The Executive agrees that the following obligations are necessary to preserve
the confidential and proprietary nature of Confidential Information and to
protect the Company and the Company Affiliates against harmful solicitation of
employees and customers, harmful competition and other actions by the Executive
that would result in serious adverse consequences for the Company and the
Company Affiliates:

(a) Non-Disclosure. During and after the Executive’s employment with the
Company, the Executive will not knowingly use, disclose, copy or transfer any
Confidential Information other than as authorized in writing by the Company or
within the scope of the Executive’s duties with the Company as determined
reasonably and in good faith by the Executive. Anything herein to the contrary
notwithstanding, the provisions of this Section 7(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information, provided that prior to any such disclosure the Executive shall
provide the Company with reasonable notice of the requirements to disclose and
an opportunity to object to such disclosure and the Executive shall cooperate
with the Company in filing such objection; or (ii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to the Executive’s violation of this Section 7(a).

(b) Materials. The Executive will use Confidential Information only for normal
and customary use in the Company’s business, as determined reasonably and in
good faith by the Company. The Executive will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any Company Affiliate at any time upon the request of the Company and
in any event promptly after termination of Executive’s employment. The Executive
agrees to identify and return to the Company any copies of any Confidential
Information after the Executive ceases to be employed by the Company. Anything
to the contrary notwithstanding, nothing in this Section 7 shall prevent the
Executive from retaining a home computer (provided all Confidential Information
has been removed), papers and other materials of a personal nature, including
diaries, calendars and Rolodexes, information relating to his compensation or
relating to reimbursement of expenses, information that may be needed for tax
purposes, and copies of plans, programs and agreements relating to his
employment.



--------------------------------------------------------------------------------

(c) No Solicitation or Hiring of Employees. During the Non-Compete Period, the
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Company or the Company Affiliates (or who was so employed within
six (6) months prior to the Executive’s action) to terminate or refrain from
continuing such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or the
Company Affiliates, and the Executive shall not hire, directly or indirectly,
for himself or any other person, as an employee, consultant or otherwise, any
such person. Anything to the contrary notwithstanding, the Company agrees that
(i) the Executive’s responding to an unsolicited request from any former
employee of the Company for advice on employment matters; and (ii) the
Executive’s responding to an unsolicited request for an employment reference
regarding any former employee of the Company from such former employee, or from
a third party, by providing a reference setting forth his personal views about
such former employee, shall not be deemed a violation of this Section 7(c); in
each case, to the extent the Executive does not encourage the former employee to
become employed by a company or business that employs the Executive or with
which the Executive is otherwise associated (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venturer, shareholder, associate, employee, member, consultant,
contractor, director or otherwise).

(d) Non-Competition.

(i) During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit, service, or assist any other individual, person, firm
or other entity in soliciting or servicing any Customer for the purpose of
providing and/or selling any products that are provided and/or sold by the
Company or its subsidiaries, or performing any services that are performed by
the Company or its subsidiaries, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship and/or agreement between the Company
or its subsidiaries and any Customer or (C) associate (including, but not
limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor, director or otherwise) with any Competitive Enterprise;
provided, however, that Executive may own, as a passive investor, securities of
any such entity that has outstanding publicly traded securities so long as his
direct holdings in any such entity shall not in the aggregate constitute more
than one percent (1%) of the voting power of such entity. The Executive
acknowledges that this covenant has a unique, very substantial and immeasurable
value to the Company, that the Executive has sufficient assets and skills to
provide a livelihood for the Executive while such covenant remains in force and
that, as a result of the foregoing, in the event that the Executive breaches
such covenant, monetary damages would be an insufficient remedy for the Company
and equitable enforcement of the covenant would be proper.

(ii) If the restrictions contained in Section 7(d)(i) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 7(d)(i) shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.



--------------------------------------------------------------------------------

(e) Conflicting Obligations and Rights. The Executive agrees to inform the
Company of any apparent conflicts between the Executive’s work for the Company
and any obligations the Executive may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf. The Company shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

(f) Enforcement. The Executive acknowledges that in the event of any breach of
this Section 7, the business interests of the Company and the Company Affiliates
will be irreparably injured, the full extent of the damages to the Company and
the Company Affiliates will be impossible to ascertain, monetary damages will
not be an adequate remedy for the Company and the Company Affiliates, and the
Company will be entitled to enforce this Agreement by a temporary, preliminary
and/or permanent injunction or other equitable relief, without the necessity of
posting bond or security, which the Executive expressly waives. The Executive
understands that the Company may waive some of the requirements expressed in
this Agreement, but that such a waiver to be effective must be made in writing
and should not in any way be deemed a waiver of the Company’s right to enforce
any other requirements or provisions of this Agreement. The Executive agrees
that each of the Executive’s obligations specified in this Agreement is a
separate and independent covenant and that the unenforceability of any of them
shall not preclude the enforcement of any other covenants in this Agreement.

8. Mutual Non-Disparagement. During the Employment Period and for the two year
period following the Date of Termination, the Executive agrees not to make
public statements or communications that disparage the Company, its business,
services, products or its affiliates or its or their current, former or future
directors or executive officers (in their capacity as such), or with respect to
any current or former director or executive officer or shareholder of the
Company or its affiliates (in their capacity as such). During the Employment
Period and for the two year period following Date of Termination, the Company
agrees that it shall not, and that it shall instruct its directors and executive
officers to not, make public statements or communications that disparage the
Executive. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).

9. Termination of Employment.

(a) Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

(i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.



--------------------------------------------------------------------------------

(ii) By the Company. The Company may terminate the Executive’s employment:

(A) Disability. For Disability; or

(B) Cause. For Cause or without Cause.

(iii) By the Executive. The Executive may terminate his employment for any
reason or for no reason by giving thirty (30) days advance Notice of Termination
to the Company (or ninety (90) days in the event of a termination for Good
Reason as provided in Section 10(d) hereof).

(b) Termination. Any termination of the Executive’s employment by the Company or
the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination.

(c) Effect of Termination. Upon any termination of the Executive’s employment
with the Company, and its subsidiaries, the Executive shall resign from, and
shall be considered to have simultaneously resigned from, all positions with the
Company and all of its subsidiaries.

10. Compensation Upon Termination.

(a) Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death pursuant to Section 9(a)(i), this
Agreement and the Employment Period shall terminate without further notice or
any action required by the Company or the Executive’s legal representatives.
Upon the Executive’s death, the Company shall pay or provide to the Executive’s
representative or estate (i) all Accrued Benefits, if any, to which the
Executive is entitled and (ii) a lump sum payment of an amount equal to a pro
rata portion (based upon the number of days the Executive was employed during
the calendar year in which the Date of Termination occurs) of the Annual Bonus
based on the achievement of the applicable performance criteria for the year in
which Executive’s employment terminates, payable at the time bonuses are
generally paid by the Company. Except as set forth herein, the Company shall
have no further obligation to the Executive (or the Executive’s legal
representatives or estate) under this Agreement.

(b) Disability. If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s Disability pursuant to
Section 9(a)(ii)(A), the Company shall pay to the Executive (i) all Accrued
Benefits, if any, to which the Executive is entitled and (ii) a lump sum payment
of an amount equal to a pro rata portion (based upon the number of days the
Executive was employed during the calendar year in which the Date of Termination
occurs) of the Annual Bonus based on the achievement of the applicable
performance criteria for the year in which Executive’s employment terminates,
payable at the time bonuses are generally paid by the Company. Except as set
forth herein, the Company shall have no further obligations to the Executive (or
the Executive’s legal representatives) under this Agreement.



--------------------------------------------------------------------------------

(c) Termination by the Company for Cause, by the Executive without Good Reason,
or upon Expiration of the Term. If, during the Employment Period, the Company
terminates the Executive’s employment for Cause pursuant to Section 9(a)(ii)(B),
the Executive terminates his employment without Good Reason, or upon termination
of the Executive’s employment at the expiration of the Term in accordance with
Section 2, the Company shall pay to the Executive all Accrued Benefits, if any,
to which the Executive is entitled. Except as set forth herein, the Company
shall have no further obligations to the Executive under this Agreement.

(d) Certain Terminations Prior to or After a Change in Control. If, prior to the
occurrence of a Change in Control, or after the 12 month protection period in
Section 10(e) has expired, the Company terminates the Executive’s employment
during the Employment Period other than for Cause, death or Disability or if the
Executive terminates his employment hereunder with Good Reason, (i) the Company
shall pay or provide the Executive (or the Executive’s estate, if the Executive
dies after such termination but before receiving such amount) (A) all Accrued
Benefits, if any, to which the Executive is entitled; (B) a lump sum payment of
an amount equal to a pro rata portion (based upon the number of days the
Executive was employed during the calendar year in which the Date of Termination
occurs) of the Annual Bonus based on the achievement of the applicable
performance criteria for the year in which Executive’s employment terminates,
payable at the time bonuses are generally paid by the Company; and (C) a lump
sum payment of an amount equal to the product of (x) 1.0 and (y) the sum of the
Executive’s (I) Base Salary, and (II) Target Bonus, payable in a lump sum on the
first payroll date following the execution (and non-revocation) of the general
release of claims described in Section 10(f), subject to Section 10(g), and
(ii) the Executive and his covered dependents shall be entitled to continued
participation on the same terms and conditions as applicable immediately prior
to the Executive’s Date of Termination for the 1 year period following the Date
of Termination in such medical, dental, and hospitalization insurance coverage
in which the Executive and his eligible dependents were participating
immediately prior to the Date of Termination.

(e) Certain Terminations Following a Change in Control. If, upon or within
twelve (12) months following the date of consummation of a Change in Control,
the Company terminates the Executive’s employment other than for Cause, Death or
Disability or if the Executive terminates his employment hereunder with Good
Reason, (i) the Company shall pay or provide the Executive (or the Executive’s
estate, if the Executive dies after such termination but before receiving such
amount) (A) all Accrued Benefits, if any, to which the Executive is entitled;
(B) a lump sum payment of an amount equal to a pro rata portion (based upon the
number of days the Executive was employed during the calendar year in which the
Date of Termination occurs) of the Annual Bonus based on the achievement of the
applicable performance criteria for the year in which Executive’s employment
terminates, payable at the time bonuses are generally paid by the Company; and
(C) a lump sum payment of an amount equal to the product of (x) 2.0 and (y) the
sum of the Executive’s (I) Base Salary, and (II) Target Bonus, payable in a lump
sum on the first payroll date following the execution (and non-



--------------------------------------------------------------------------------

revocation) of the general release of claims described in Section 10(f), subject
to Section 10(g), and (ii) the Executive and his covered dependents shall be
entitled to continued participation on the same terms and conditions as
applicable immediately prior to the Executive’s Date of Termination for the
eighteen-month period following the Date of Termination in such medical, dental,
and hospitalization insurance coverage in which the Executive and his eligible
dependents were participating immediately prior to the Date of Termination.

(f) Release. As a condition of receiving any and all amounts payable and
benefits or additional rights provided pursuant to this Agreement beyond the
Accrued Benefits, the Executive must execute and deliver to the Company and not
revoke a general release of claims in favor of the Company in substantially the
form attached on Exhibit A hereto. Such release must be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following the Executive’s Date of Termination. The Company shall deliver to the
Executive the appropriate form of release of claims for the Executive to execute
within five (5) business days following the Date of Termination.

(g) Liquidated Damages. The parties acknowledge and agree that the damages that
will result to the Executive for termination by the Company of the Executive’s
employment without Cause or by the Executive for Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the amounts
payable to the Executive under Section 10(d) (the “Severance Payments”) shall
constitute liquidated damages for any such termination. The Executive agrees
that, except for such other payments and benefits to which the Executive may be
entitled as expressly provided by the terms of this Agreement or any other
applicable benefit plan or compensation arrangement (including equity-related
awards), such liquidated damages shall be in lieu of all other claims that the
Executive may make by reason of any such termination of his employment.

(h) Certain Payment Delays. Notwithstanding anything to the contrary set forth
herein, to the extent that the payment of any amount described in Section 10(d)
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A (as defined in Section 25 hereof), any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
shall not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.

(i) No Offset. In the event of termination of his employment, the Executive
shall be under no obligation to seek other employment and there shall be no
offset against amounts due to him on account of any remuneration or benefits
provided by any subsequent employment he may obtain. The Company’s obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company or the Company Affiliates may have against the Executive for
any reason.

(j) 280G Payments. In the event the Company determines in good faith that any
payments, entitlements or benefits (whether made or provided pursuant to this
Agreement or otherwise) provided to the Executive constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and may be



--------------------------------------------------------------------------------

subject to an excise tax imposed pursuant to Section 4999 of the Code, then, if
the Executive would be placed in a better after-tax position, the Executive’s
“parachute payments” will be reduced to an amount determined by the Company in
good faith to be the maximum amount that may be provided to the Executive
without resulting in any portion of such “parachute payment” being subject to
such excise tax. The payment reduction contemplated by the preceding sentence
shall be implemented as follows: first, by reducing any payments to be made to
the Executive under Section 10(d)(B) and (C) or Section 10(e)(B) and (C), as
applicable; second, by reducing any other cash payments to be made to the
Executive but only if the value of such cash payments is not greater than the
parachute value of such payments; third, by cancelling the acceleration of
vesting of any outstanding equity-based compensation awards that are subject to
performance vesting, the performance goals for which were met as of the
Executive’s date of termination or if later the date of the occurrence of the
change in control; fourth, by cancelling the acceleration of vesting of any
restricted stock or restricted stock unit awards; fifth, by eliminating the
Company’s payment of the cost of any post-termination continuation of medical
and dental benefits for the Executive and his eligible dependents and sixth, by
cancelling the acceleration of vesting of any stock options or stock
appreciation rights. In the case of the reductions to be made pursuant to each
of the above-mentioned clauses, the payment and/or benefit amounts to be reduced
and the acceleration of vesting to be cancelled shall be reduced or cancelled in
the inverse order of their originally scheduled dates of payment or vesting, as
applicable, and shall be so reduced (x) only to the extent that the payment
and/or benefit otherwise to be paid or the vesting of the award that otherwise
would be accelerated, would be treated as a “parachute payment” within the
meaning of Section 280(G)(b)(2)(A) of the Code, and (y) only to the extent
necessary to achieved the required reduction hereunder.

11. Indemnification. During the Employment Period and thereafter, the Company
agrees to indemnify and hold the Executive and the Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal. administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with a Company
Affiliate or other entity at the request of the Company, both prior to and after
the Effective Date, and to promptly advance to the Executive or the Executive’s
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the Executive’s behalf to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the Company.
During the Employment Period and thereafter, the Company also shall provide the
Executive with coverage under its current directors’ and officers’ liability
policy to the same extent that it provides such coverage to its other executive
officers. If the Executive has any knowledge of any actual or threatened action,
suit or proceeding, whether civil, criminal, administrative or investigative, as
to which the Executive may request indemnity under this provision, the Executive
will give the Company prompt written notice thereof; provided that the failure
to give such notice shall not affect the Executive’s right to indemnification.
The Company shall be entitled to assume the defense of any such proceeding and
the Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest



--------------------------------------------------------------------------------

between the Company and the Executive in connection with the defense of a
proceeding, the Executive shall so notify the Company and shall be entitled to
separate representation at the Company’s expense by counsel selected by the
Executive (provided that the Company may reasonably object to the selection of
counsel within ten (10) business days after notification thereof) which counsel
shall cooperate, and coordinate the defense, with the Company’s counsel and
minimize the expense of such separate representation to the extent consistent
with the Executive’s separate defense. This Section 11 shall continue in effect
after the termination of the Executive’s employment or the termination of this
Agreement.

12. Notices. All notices, demands, requests, or other communications which may
be or are required to be given or made by any party to any other party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

 

  (i) If to the Company:

Tronox LLC

One Stamford Plaza

263 Tresser Boulevard, Suite 1100

Stamford, CT 06901

Attention: General Counsel

 

  (ii) If to the Executive:

Address last shown on the Company’s records.

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

13. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement, including, without limitation, Section 7, shall
not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.

14. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 8, 10, 11, 12, 13, 15, 16, 17, 19, 20, 21,
23, 24, and 25 hereof and this Section 14 shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.



--------------------------------------------------------------------------------

15. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. Unless provided by
applicable law, the Company shall require any successor to the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

16. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

17. Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

18. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

19. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Connecticut (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).

20. Waiver of Jury Trial. Each of the parties agrees that any dispute between
the parties shall be resolved only in the courts of the State of Connecticut or
the United States District Court for the District of Connecticut and the
appellate courts having jurisdiction of appeals in such courts. In that context,
and without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally (a) submits in any proceeding relating to this
Agreement or the Executive’s employment by the Company or any Company Affiliate,
or the termination of such employment, or for the recognition and enforcement of
any judgment in respect thereof (a “Proceeding”), to the exclusive jurisdiction
of the courts of the State of Connecticut, the court of the United States
District Court for the District of Connecticut, and appellate courts having
jurisdiction of appeals from any of the foregoing and agrees that all claims in
respect of any such Proceeding shall be heard and determined in such Connecticut
State court or, to the extent permitted by law, in such federal court,
(b) consents that any such



--------------------------------------------------------------------------------

Proceeding may and shall be brought in such courts and waives any objection that
the Executive or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Executive’s employment by the Company or any Company Affiliate, or the
termination of such employment, or the Executive’s or the Company’s performance
under, or the enforcement of, this Agreement, (d) agrees that service of process
in any such Proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at the Executive’s or the Company’s address as
provided in Section 13 hereof, and (e) agrees that nothing in this Agreement
shall affect the right to effect service of process in any other manner
permitted by the laws of the State of Connecticut.

21. Entire Agreement. This Agreement constitutes the entire agreement between
the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein and
supersedes and replaces all other agreements related to the subject matter
hereof of, including that certain Executive Employment Agreement by and between
Tronox Incorporated and John D. Romano, dated January 11, 2011.

22. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

23. Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

24. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company (with specificity as
to the reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A. such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A.



--------------------------------------------------------------------------------

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section 24(b)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

25. Definitions.

(a) “Accrued Benefits” means (i) any unpaid Base Salary through the Date of
Termination; (ii) any earned but unpaid Annual Bonus or 2010 Bonus, as
applicable; (iii) any accrued and unpaid vacation and/or sick days; (iv) any
amounts or benefits owing to the Executive or to the Executive’s beneficiaries
under the then applicable benefit plans of the Company (excluding any severance
plan, program, agreement or arrangement); and (v) any amounts owing to the
Executive for reimbursement of expenses properly incurred by the



--------------------------------------------------------------------------------

Executive prior to the Date of Termination and which are reimbursable in
accordance with Section 6. Amounts payable under (A) clauses (i), (ii) and
(iii) shall be paid promptly after the Date of Termination, (B) clause
(iv) shall be paid in accordance with the terms and conditions of the applicable
plan, program or arrangement and (C) clause (v) shall be paid in accordance with
the terms of the applicable expense policy.

(b) “Cause” means (i) the Executive’s conviction of, or plea of nolo contendere
to, a felony (other than for a traffic violation); (ii) the Executive’s
continued failure to substantially perform the Executive’s material duties
hereunder (other than due to a mental or physical impairment) after receipt of
written notice from the Company that specifically identifies the manner in which
the Executive has substantially failed to perform the Executive’s material
duties and specifies the manner in which the Executive may substantially perform
his material duties in the future; (iii) an act of fraud or gross or willful
material misconduct by the Executive; or (iv) the Executive’s material breach of
Sections 7(c) and 7(d). Anything herein to the contrary notwithstanding, the
Executive shall not be terminated for “Cause” hereunder unless (A) written
notice stating the basis for the termination is provided to the Executive and
(B) as to clauses (ii) or (iv) of this paragraph, he is given fifteen (15) days
to cure the neglect or conduct that is the basis of such claim, to the extent
curable.

(c) “Change in Control” shall have the meaning set forth in the Company’s 2010
Management Equity Incentive Plan.

(d) “Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.

(e) “Competitive Enterprise” means (i) a business enterprise that engages in, or
owns or controls a significant interest in any entity that engages in
competition with the Company or its subsidiaries during the time the Executive
was employed by the Company or its subsidiaries, and does business (the
“Company’s Business”) (a) in the United States of America, (b) any other country
where the Company or its subsidiaries operates facilities or sells products, but
only if the Executive had operational, financial reporting, marketing or other
responsibility or oversight for the facility or business in the respective
country. Notwithstanding the foregoing, in the event a business enterprise has
one or more lines of business that do not involve the Company’s Business, the
Executive shall be permitted to associate with such business enterprise if, and
only if, the Executive does not participate in, or have supervisory authority
with respect to, any line of business involving the Company’s Business.

(f) Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
or the Company Affiliates. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Company, information publicly available or
generally known within the industry or trade in which the Company competes and
information or knowledge possessed by the Executive prior to his employment by
the Company, shall not be considered Confidential Information.



--------------------------------------------------------------------------------

(g) “Customer” means any person, firm, corporation or other entity whatsoever to
whom the Company or its subsidiaries provided services or sold any products to
within a twelve (12)-month period on, before or after the Executive’s Date of
Termination.

(h) “Date of Termination” means (i) if the Executive’s employment is terminated
by the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 9(a)(ii)(A), thirty (30) days after Notice of Termination,
provided that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30)-day period;
(iii) if the Executive’s employment is terminated during the Employment Period
by the Company pursuant to Section 9 (a)(ii)(B) or by the Executive pursuant to
Section 9(a)(iii), the date specified in the Notice of Termination; or (v) if
the Executive’s employment is terminated upon the expiration of the Employment
Period pursuant to Section 2, the last day of the Employment Period.

(i) “Disability” means the inability of the Executive to perform the Executive’s
material duties hereunder due to a physical or mental injury, infirmity or
incapacity, which is expected to exceed one hundred eighty (180) days (including
weekends and holidays) in any three hundred sixty-five (365)-day period, as
determined by the Executive’s treating physician in his or her reasonable
discretion.

(j) “Good Reason” means (i) any material diminution in the Executive’s job
duties, authorities or responsibilities so as to render his duties, authorities
or responsibilities materially less significant than the job duties, authorities
or responsibilities of other Senior Vice Presidents of the Company’s ultimate
parent company, provided, however, that the transfer of Executive to a different
position with a different job title shall not necessarily by itself constitute
such a material diminution; (ii) a reduction in the Executive’s Base Salary or
Target Bonus as a percentage of Base Salary; (iii) a material adverse change in
the Executive’s reporting responsibilities; (iv) the assignment of duties
substantially inconsistent with the Executive’s status as a Senior Vice
President and executive officer of the Company’s ultimate parent company; (v) a
relocation of the Executive’s primary place of employment to a location more
than fifty (50) miles further from the Executive’s primary residence than the
current location of the Company’s offices in Oklahoma City, Oklahoma; (vi) any
other material breach of this Agreement; or (vii) the failure of the Company to
obtain the assumption in writing of its obligations under the Agreement by any
successor to all or substantially all of the assets of the Company after a
merger, consolidation, sale or similar transaction in which such Agreement is
not assumed by operation of law. In order to invoke a termination for Good
Reason, (A) the Executive must provide written notice within ninety (90) days of
the occurrence of any event of “Good Reason,” (B) the Company must fail to cure
such event within thirty (30) days of the giving of such notice and (C) the
Executive must terminate employment within thirty (30) days following the
expiration of the Company’s cure period.



--------------------------------------------------------------------------------

(k) “Non-Compete Period” means the period commencing on the Effective Date and
ending twelve (12) months after the Executive’s Date of Termination, it being
understood and agreed that there shall be no Non-Compete Period if the Date of
Termination occurs on or after the expiration of the Term.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

TRONOX LLC By:  

/s/ Richard L. Muglia

  Name: Richard L. Muglia   Title: Vice President and Secretary EXECUTIVE By:  

/s/ John D. Romano

  Name: John D. Romano

 

-17-



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I,                , in consideration of and subject to the performance by Tronox
LLC (together with its parent companies and subsidiaries, the “Company”), of its
obligations under Section 10 of the Amended and Restated Employment Agreement,
dated as of [            ] (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its respective affiliates and
subsidiaries and all present, former and future directors, officers. agents,
representatives, employees, successors and assigns of the Company and/or its
respective affiliates and subsidiaries and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided herein (this
“General Release”). The Released Parties are intended third-party beneficiaries
of this General Release, and this General Release may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Released Parties hereunder. Terms used herein but not otherwise defined
shall have the meanings given to them in the Agreement.

1. I understand that, other than the Accrued Benefits, the payments or benefits
paid or granted to me under Section 10 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in Section 10 of the Agreement,
other than the Accrued Benefits, unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act), the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of

 

-18-



--------------------------------------------------------------------------------

1990; the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation, or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). I understand and intend that this General
Release constitutes a general release of all claims and that no reference herein
to a specific form of claim, statute or type of relief is intended to limit the
scope of this General Release.

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.



--------------------------------------------------------------------------------

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.

11. I hereby acknowledge that Sections 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 19,
20, 21, 23, 24, and 25 of the Agreement shall survive my execution of this
General Release.

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.



--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990. AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION,

 

  (v) I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  (vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:    

 

  DATE:    

 

 

-21-